Reasons for Allowance



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The reason for the allowance of the claims in this case is that the prior art fails to disclose or render obvious the recitations in independent claim 1 of a structural arrangement for a vehicle, including a vehicle frame including an upper front rail, a frame rail, and a front hinge pillar, the vehicle frame extending along a vehicle body axis, the frame rail extending parallel to the vehicle body axis and the front hinge pillar extending perpendicular to the vehicle body axis; and a load deflection system including a load member, a first attachment point, a pulley coupled to the frame rail at a second attachment point, a third attachment point, and a fourth attachment point, and the load member is coupled to the upper front rail at the first attachment point, coupled to the frame rail at the third attachment point, and coupled to the front hinge pillar at the fourth attachment point, the load member extending generally longitudinally along the frame rail; wherein the load member passes around the pulley from the first attachment point to the fourth attachment point to define a load path between the upper front rail, the frame rail, and the front hinge pillar.
The prior art also fails to disclose or render obvious the independent claim 11 requirements of an automotive vehicle, including a vehicle body structure having a vehicle body axis and a vehicle frame arranged along the vehicle body axis, the vehicle body structure defining a passenger compartment and the vehicle frame including an upper front rail, a frame rail, and a front hinge pillar, the frame rail 
An additional reason for the allowance of the claims in this case is that the prior art fails to disclose or render obvious the recitations in independent claim 18 of a load impact management system for an automotive vehicle having a vehicle body structuring defining a passenger compartment and a vehicle frame supporting a wheel, the vehicle frame including an upper front rail, the vehicle frame extending along a vehicle body axis, a frame rail extending parallel to the vehicle body axis, and a front hinge pillar extending perpendicular to the vehicle body axis, the system including a load deflection system including a load member, a first attachment point, a pulley coupled to the frame rail at a second attachment point, a third attachment point, and a fourth attachment point, and the load member is coupled to the upper front rail at the first attachment point, coupled to the frame rail at the third attachment point, and coupled to the front hinge pillar at the fourth attachment point, the load member extending generally longitudinally along the frame rail; wherein the load member passes around the pulley from the first attachment point to the fourth attachment point to define a load path between the upper front rail, the frame rail, and the front hinge pillar to utilize the strength of the frame rail.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        


/Joseph D. Pape/Primary Examiner, Art Unit 3612